Citation Nr: 0406740	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  01-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1944.  He died in November 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 RO decision that continued the 
denial of entitlement to service connection for the cause of 
the veteran's death.  

In a December 2002 decision, the Board denied this claim, and 
thereafter, the appellant appealed this matter to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).

In April 2003, while the case was pending before the Court, 
the appellant's attorney and VA's Office of General Counsel 
filed a joint motion (Motion) requesting that the Court 
vacate the Board's June 2000 decision, and requested that the 
case be remanded to the Board to cure a due process defect 
and readjudication in accordance with the Motion.

In July 2003, the Court granted the Motion, vacated the 
Board's December 2002 decision and remanded the case to the 
Board.

In October 2003, the Board notified the appellant's attorney 
of the transfer of the case to the Board and of the 
appellant's right to submit additional evidence and argument 
within 90 days.  No response was received from the appellant 
or her attorney.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant and her representative if further action is 
required on her part.  



REMAND

The Court in its July 2003 remand order vacated the Board's 
December 2002 decision that denied entitlement to service 
connection for the veteran's cause of death so that the Board 
could properly evaluate whether the duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA) had been 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
and 5126 (West 2002).  

The Court held that the Board's finding that the notice and 
duty to assist requirements of the VCAA had been satisfied 
constituted remandable error.  The Board explained that the 
RO informed the appellant of VA's obligation under the VCAA 
to obtain any evidence in the October 2000 Statement of the 
Case.  The Board noted that the appellant was informed of the 
opportunity to provide information necessary to obtain 
evidence that had not yet been procured in the September 2001 
videoconference hearing.  The Board concluded that since 
there was no further submission of evidence from the 
appellant, and there was no showing that additional evidence 
was available, any failure on the part of VA to further 
notify the appellant of what evidence would be secured by VA 
and what evidence would be secured by the appellant was 
harmless.  

Nonetheless, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  This requirement is not 
met unless VA can point to a specific document in the record 
that provides the necessary notice.  Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant has not received the necessary 
notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the appellant a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  

Specifically, the RO should notify the 
appellant of the type of evidence that is 
necessary to substantiate her claim for 
service connection for the cause of the 
veteran's death.  The RO should also 
inform the appellant of which evidence, if 
any, that would be obtained by the 
appellant and which evidence would be 
provided by VA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the appellant and her attorney an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
Nancy R. Robin
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




